DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 06/15/2021, have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitations.
Independent Claim 1   
 Applicants' argument – 
“(1)    Claim 1 specifies that the time-domain compensation response generated according to the first frequency-domain signal and the second frequency-domain signal is for compensating the first digital time-domain signal …, Husted does not teach the feature of claim 1 “the time-domain compensation response is for compensating the first digital time-domain signal.
(2)    Claim 1 specifies that the time-domain compensation response generated according to the first frequency-domain signal and the second frequency-domain signal … the compensated frequency-domain signal X(f) in Gotman’s teaching is the result of the compensation of the target signal, and should be regarded as the result signal in the frequency domain. The time-domain compensation response and the compensated frequency-domain signal X(f) have different meanings, and correspond to different operations. Those skilled in the art do not analogy these terms with each other. Thus, in claim 1 and 
	Examiner's response – 
	As indicated in 3/26/2021 office action, page 5-6, Husted discloses all of the subject matter as described in pages 4-5 of the office action except for specifically teaching generating a time-domain compensation response according to the first frequency-domain signal and the second frequency-domain signal, wherein the time-domain compensation response is for compensating the first digital time-domain signal.  
	However, Gotman et al. teaches generating a time-domain compensation response according to the first frequency-domain signal and the second frequency-domain signal (Fig.4A element 220-e and para.94), wherein the time-domain compensation response is for compensating the first digital time-domain signal (Fig.4A element 315-e, IFFT, and para.99) in order to obtain an imbalance compensated frequency domain version of the first one of the components (para.99).  
As mentioned by Applicant in page 9 of remark, … the compensated frequency-domain signal X(f) in Gotman’s teaching is the result of the compensation of the target signal, and should be regarded as the result signal in the frequency domain. 
However, in Fig.4A and para.94 of Gotman’s reference as cited, the compensated frequency-domain signal X(f) is connected to the IDFT circuit 330-e, where the IDFT circuit 330-e may be configured to transform the imbalance i(n) and xq(n)) (para.101).
In conclusion, generating a time-domain compensation response according to the first frequency-domain signal and the second frequency-domain signal.

Independent Claim 9   
 Applicants' argument – 
“ … In comparison, claim 9 of the instant application recites the features of “a compensation circuit, coupled to the first transform circuit, for compensating the first digital signal according to a compensation response, to generate a compensation signal” and “the first analog signal, the first digital signal and the compensation signal are on an in-phase signal path and the second analog signal and the second digital signal are on a quadrature-phase signal path, or the first analog signal, the first digital signal and the compensation signal are on the quadrature-phase signal path and the second analog signal and the second digital signal are on the in-phase signal path”. 
That is, the compensation circuit compensates the first digital signal according to the compensation response, wherein the first digital signal is the signal on the in-phase signal path or the signal on the quadrature-phase signal path. In contrast, Husted teaches that the FIRs 296-1 and 296-Q, the subtractor 306, the multipliers 307, 325 and 330, the FFTs 310 and 320, the summer 315 and the block 332 perform the compensation according to the vectors J[phase mismatch]. It should be noted that the input signal of the compensation circuit in claim 1 is the first digital signal, and the input signals of the operation in Husted’s teaching are the input signals of the FIRs 296-1 and 296-Q. 
As known by those skilled in the art, the first digital signal can at most be analogized to the signal of one phase (e.g., the I phase or the Q phase), but cannot be analogized to the signal of two phases. However, the input signals of the FIRs 296-I and 296-Q are the signals of the I phase and the Q phase (i.e., the signals of two phases). Thus, in claim 1 and Husted’s teaching, different operations are performed according to different input signals.”
Examiner's response – 
	As mentioned by Applicant, “It should be noted that the input signal of the compensation circuit in claim 1 is the first digital signal, and the input signals of the operation in Husted’s teaching are the input signals of the FIRs 296-1 and 296-Q.”, in page 11 of remark, date 6/15/2021, Husted taught that the input signal of the compensation circuit has the input signals of the FIRs 296-I  (the first digital signal) and 296-Q (the second digital signal) or the input signals of the FIRs 296-I  (the second digital signal) and 296-Q (the first digital signal).
Note that the claim 1 limitation is using an open end transition phrase, “comprising”, that is, it is the broadest form of transition, as it does not limit the preamble to whatever elements are identified in the claim. 
In conclusion, the claim 9 limitation “A signal compensation device comprising: … a compensation circuit, coupled to the first transform circuit, for compensating the 

Thus, for the explanation addressed in the above paragraph, the rejection under 35 U.S.C. 103 with Husted (US 2007/0058755) in view of Gotman et al. (US 2014/0307768) is adequate for claim 1 and the rejection under 35 U.S.C. 102(a)(1) with Husted (US 2007/0058755) reference is adequate for claim 9.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husted (US 2007/0058755).
With regard claim 9, Husted discloses signal compensation device comprising:

a second filter circuit, for processing a broadband signal (Fig.3 element 240-I and para.31), to generate a second analog signal (Fig.3 element 240-I output and para.31-32); 
a first transform circuit, coupled to the first filter circuit, for transforming the first analog signal to a first digital signal (Fig.3 element 290-Q, ADC and para.42);
a second transform circuit, coupled to the second filter circuit, for transforming the second analog signal to a second digital signal (Fig.3 element 290-I, ADC and para.42);
a compensation circuit, coupled to the first transform circuit, for compensating the first digital signal according to a compensation response, to generate a compensation signal (Fig.4 elements 296-I, 296-Q, 306, 307, 310, 320, 315, 325, 330, 332 and para.41-43);
wherein the first analog signal the first digital signal and the compensation signal are on an in-phase signal path (Fig.4 elements 296-I, 307 and 306) and the second analog signal and the second digital signal are on a quadrature-phase signal path (Fig.4A element 296-Q).
Also refer to Response to Argument section for detailed explanations.
With regard claim 10, Husted further discloses wherein the first filter circuit and the second filter circuit are analog baseband filters (Fig.3 element 240-Q and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Husted (US 2007/0058755) in view of Gotman et al. (US 2014/0307768).
With regard claim 1, Husted discloses a signal compensation device (Fig.3 & 4) comprising:
a first filter circuit (Fig.3 element 240-I), for processing a broadband signal (Fig.3 element 235 output and para.28), to generate a first analog time-domain signal (Fig.3 element 240-I output and para.41-42); 
a second filter circuit (Fig.3 element 240-Q) for processing a broadband signal (Fig.3 element 235 output and para.28), to generate a second analog time-domain signal (Fig.3 element 240-Q output and para.41-42); 

the first transform circuit, coupled to the first filter circuit, for transforming the second analog time-domain signal (Fig.3 element 290-Q, ADC, output signal and para.36) to a second digital time-domain signal (Fig.3 element 290-Q, ADC, output signal and para.36); 
a third transform circuit for transforming the first digital time-domain signal to a first frequency-domain signal (Fig.4 element 310, FFT, and para.42, where the FFT convers the digital time-domain signal to a frequency-domain signal); 
a fourth transform circuit for transforming the second digital time-domain signal to a second frequency-domain signal (Fig.4 element 320, FFT, and para.42, where the FFT convers the digital time-domain signal to a frequency-domain signal); and 
a processing circuit, coupled to the third transform circuit and the fourth transform circuit (Fig.4 elements 315, 325, 330, 332 and 335 and para.42-43), for generating a frequency-domain compensation response (Fig.4 element fft_total and para.42) according to the first frequency-domain signal (Fig.4 element 310 output and para.42 and 44) and the second frequency-domain signal (Fig.4 element 320 output and para.42 and 44) and a broadband signal at input (Fig.3 element 235 output and para.28 and 35). 


	However, Gotman et al. teaches generating a time-domain compensation response according to the first frequency-domain signal and the second frequency-domain signal (Fig.4A element 220-e and para.94), wherein the time-domain compensation response is for compensating the first digital time-domain signal (Fig.4A element 315-e, IFFT, and para.99) in order to obtain an imbalance compensated frequency domain version of the first one of the components (para.99).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include generating a time-domain compensation response according to the first frequency-domain signal and the second frequency-domain signal, wherein the time-domain compensation response is for compensating the first digital time-domain signal as taught by Gotman et al. into Husted’s to replace Interpolator circuitry (Fig.4 element 335) in order to obtain an imbalance compensated frequency domain version of the first one of the components.
Also refer to Response to Argument section for detailed explanations.
With regard claim 2, the modified circuit of Husted and further discloses wherein the processing circuit comprising:

a fifth transform circuit, coupled to the computing circuit, for transforming the frequency-domain compensation response to the time-domain compensation response (Fig.4A element 330-e and para.94, where the IFFT transforms input from a frequency domain to a time domain, Gotman et al).
With regard claim 4, Husted further discloses a signal generating circuit, coupled to the first filter circuit and the second filter circuit, for generating the broadband signal (Fig.3 element 235 and para.28).
With regard claim 6, Husted further discloses wherein the first filter circuit and the second filter circuit are analog baseband filters (Fig.3 elements 240-I and 240-Q and para.31).
With regard claim 7, Husted further discloses wherein the first transform circuit and the second transform circuit are analog-to-digital converters (ADCs) (Fig.3 elements 290-I and 290-Q and para.32).
With regard claim 8, Husted further discloses wherein the third transform circuit and the fourth transform circuit perform a Fast Fourier Transform (FFT), to transform the first digital time-domain signal and the second digital time-domain signal to the first frequency-domain signal and the second frequency-domain signal, respectively (Fig.4 elements 310 and 320 and para.42).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Husted (US 2007/0058755) and Gotman et al. (US 2014/0307768) as applied to claim 1 above, and further in view of Mimura et al. (US 2004/0224656).
With regard claim 5, the modified circuit of Husted and Gotman et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the broadband signal is an impulse signal.
However, Mimura et al. teaches wherein the broadband signal is an impulse signal (Fig.3 and para.58, where the impulse on embodiment 1 (Fig.3) is of a broadband signal) in order to have a frequency error permissibility in transmission and reception greater, in absolute value, as compared to that of narrowband communications (para.58).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the broadband signal is an impulse signal as taught by Mimura et al. into Husted’s receiving front end circuitry (Fig.3 elements 220, 225, 230) in order to have a frequency error permissibility in transmission and reception greater, in absolute value, as compared to that of narrowband communications.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633